 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9
10    UN4 PRODUCTIONS, INC.,                       Case No. C17-0785RSL
11
                    Plaintiff,                     ORDER GRANTING IN PART UN4’S
12                                                 MOTIONS FOR DEFAULT
                         v.                        JUDGMENT
13
14    MADISON PALMER, et al.,
15
                    Defendants.
16
                                      I.    INTRODUCTION
17
18         This matter comes before the Court on plaintiff UN4’s motions for default
19
     judgment against defendants Theresa Kirwan (Dkt. #97), Nik Penchev (Dkt. #99),
20
     Francisco Ramirez (Dkt. #101), Lucy Kuria (Dkt. #103), Robert Morrison (Dkt. #105),
21
22   Senghout Lim (Dkt. #107), Nouredin Alhegni (Dkt. #109), Catie Wentz (Dkt. #111),
23   Griselda Gomez (Dkt. #113), Tara Salzer (Dkt. #115), and Curtis Casses (Dkt. #117).
24
     Having reviewed the relevant briefing and the remainder of the record, UN4’s motions
25
26   for default judgment are GRANTED IN PART and DENIED IN PART.
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 1
 1
                                         II.    BACKGROUND

 2           The eleven motions for default judgment that are the subject of this Order are just
 3
     a portion of the more than one hundred default judgment motions filed by plaintiff’s
 4
     counsel in twenty-six cases before the undersigned. All of the cases assert essentially
 5
 6   the same causes of action based on remarkably similar allegations, although the motion
 7
     picture at issue, the owner of the copyright, and the defendants vary. For purposes of
 8
     these motions, UN4 alleges that 60 individual defendants unlawfully infringed its
 9
10   exclusive copyright to the motion picture Boyka Undisputed 4, which it developed and
11   produced, by copying and distributing the film over the Internet through a peer-to-peer
12
     network using the BitTorrent protocol. Plaintiff served internet service providers
13
14   (“ISP”s) with subpoenas in order to identify the alleged infringers. Amended complaints
15   identifying defendants by name were subsequently filed.
16
             Defendants Kirwan, Penchev, Ramirez, Kuria, Morrison, Lim, Alhegni, Wentz,
17
18   Gomez, Salzer, and Casses (collectively “Defendants”) are named in the same

19   complaint because, given the unique identifier associated with a particular digital copy
20
     of Boyka Undisputed 4 and the timeframe in which the internet protocol address
21
22   associated with each Defendant accessed that digital copy, UN4 alleges the named

23   Defendants were all part of the same “swarm” of users that reproduced, distributed,
24
     displayed, and/or performed the copyrighted work. According to UN4, Defendants
25
     directly or indirectly shared, downloaded, and distributed a single unique copy of Boyka
26
27   Undisputed 4 that had been seeded to the torrent network at some undefined point in the
28
     past.

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 2
 1
            Defendants did not respond to UN4’s complaint. The Clerk of Court therefore

 2   entered default against Defendants at UN4’s request. See Dkts. #81-91. UN4 now seeks
 3
     judgment against each Defendant.
 4
                                            III.   DISCUSSION
 5
 6          Federal Rule of Civil Procedure 55(b) authorizes a court to grant default
 7
     judgment. Prior to entering judgment in defendant’s absence, the Court must determine
 8
     whether the allegations of a plaintiff’s complaint establish his or her liability. Eitel v.
 9
10   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). The court must accept all well-pled
11   allegations of the complaint as established fact, except allegations related to the amount
12
     of damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987).
13
14   Where the alleged facts establish a defendant’s liability, the court has discretion, not an
15   obligation, to enter default judgment. Alan Neuman Productions, Inc. v. Albright, 862
16
     F.2d 1388, 1392 (9th Cir. 1988). If plaintiff seeks an award of damages, it must provide
17
18   the Court with evidence to establish the amount. TeleVideo Sys., 826 F.2d at 917-18.

19          A. Liability Determination.
20
            The allegations in UN4’s complaint establish Defendants’ liability for direct
21
22   copyright infringement. To establish direct infringement, UN4 must demonstrate

23   ownership of a valid copyright and that Defendants copied “constituent elements of the
24
     work that are original.” L.A. Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 846
25
     (9th Cir. 2012) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361
26
27   (1991)). Here, UN4 alleges it owns the exclusive copyright to the motion picture Boyka
28
     Undisputed 4 and that Defendants participated in a “swarm” to unlawfully copy and/or

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 3
 1
     distribute the same unique copy of Boyka Undisputed 4. These allegations were

 2   established by entry of default against Defendants. Accordingly, UN4 has established
 3
     Defendants’ liability for direct copyright infringement.
 4
            B. Default Judgment is Warranted.
 5
 6           Having established liability, plaintiff must also show that default judgment is
 7   warranted. Courts often apply the factors listed in Eitel, 782 F.2d at 1471-72, to make
 8
     this determination. Those factors are:
 9
10          “(1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's
            substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
11          at stake in the action; (5) the possibility of a dispute concerning material
12          facts; (6) whether the default was due to excusable neglect, and (7) the strong
            policy underlying the Federal Rules of Civil Procedure favoring decisions on
13          the merits.”
14
     The majority of these factors weigh in favor of granting default judgment against
15
16
     Defendants. UN4 may be prejudiced without the entry of default judgment as it will be

17   left without a legal remedy. See Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F.
18
     Supp.2d 916, 920 (C.D. Cal. 2010). UN4’s complaint sufficiently alleges a claim of
19
     direct copyright infringement, and Defendants did not present any evidence or argument
20
21   to the contrary. Additionally, the Court finds there is a low probability that default against
22
     Defendants was due to excusable neglect: Defendants were given ample opportunity to
23
     respond to the filings in this matter between the time they were served with UN4’s
24
25   complaint and the date of this Order. Finally, although there is a strong policy favoring
26   decisions on the merits, the Court may consider Defendants’ failure to respond to UN4’s
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 4
 1
     requests for default and default judgment as admissions that the motions have merit. LCR

 2   7(b)(2).
 3
            The Court acknowledges that a dispute concerning the material facts alleged by
 4
     UN4, including the identity of the alleged infringers, could arise in this case. The Court
 5
 6   also acknowledges that the amount at stake may be significant depending on the means
 7
     of each Defendant. UN4 seeks enhanced statutory damages in the amount of at least
 8
     $1,500 along with attorneys’ fees in excess of $1,430 and costs in excess of $95 from
 9
10   each individual Defendant. Notwithstanding these considerations, the Eitel factors
11   weigh in favor of granting default judgment against Defendants.
12
            C. Appropriate Relief.
13
14          UN4 requests entry of a default judgment against each Defendant providing the
15   following three categories of relief: (1) permanent injunctive relief; (2) statutory
16
     damages; and (3) attorney’s fees and costs. Each category is discussed below.
17
18                   i.   Permanent Injunctive Relief

19          Permanent injunctive relief is appropriate. Section 502(a) of Title 17 of the
20
     United States Code allows courts to “grant temporary and final injunctions on such
21
22   terms as it may deem reasonable to prevent or restrain infringement of a copyright.” As

23   part of a default judgment, courts may also order the destruction of all copies of a work
24
     made or used in violation of a copyright owner’s exclusive rights. 17 U.S.C. § 503(b).
25
     Given the nature of the BitTorrent protocol and Defendants’ participation therein, the
26
27   Court finds Defendants possess the means to continue infringing in the future. MAI Sys.
28
     Corp. v. Peak Comput., Inc., 991 F.2d 511, 520 (9th Cir. 1993) (granting permanent

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 5
 1
     injunction where “liability has been established and there is a threat of continuing

 2   violations.”). Consequently, the Court will issue a permanent injunction enjoining
 3
     Defendants from infringing UN4’s rights in Boyka Undisputed 4 and directing them to
 4
     destroy all unauthorized copies of Boyka Undisputed 4.
 5
 6                  ii.   Statutory Damages
 7
            Plaintiff requests an award of statutory damages in the amount of at least $1,500
 8
     against each Defendant for his or her participation in the BitTorrent swarm that resulted
 9
10   in the unauthorized download and/or distribution of the seed file containing Boyka
11   Undisputed 4. Although the actual economic damages associated with a lost video rental
12
     are likely minimal, plaintiff correctly points out that Congress has authorized statutory
13
14   damages in significant amounts to compensate for difficult-to-prove downstream losses
15   and to deter future infringement. Los Angeles News Serv. v. Reuters Int’l, Ltd., 149
16
     F.3d 987, 996 (9th Cir. 1998) (quoting Peer Int’l Corp. v. Pausa Records, Inc., 909 F.2d
17
18   1332, 1336 (9th Cir. 1990)). Under 17 U.S.C. § 504(c)(1), the Court may award

19   statutory damages “for all infringements involved in the action, with respect to any one
20
     work, . . . for which any two or more infringers are liable jointly and severally, in a sum
21
22   of not less than $750 or more than $30,000 as the court considers just.” The Court has

23   wide discretion when determining the amount of statutory damages and takes into
24
     consideration the amount of money requested in relation to the seriousness of the
25
     defendant’s conduct, whether large sums of money are involved, and whether “the
26
27   recovery sought is proportional to the harm caused by defendant’s conduct.” Curtis v.
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 6
 1
     Illumination Arts, Inc., 33 F. Supp.3d 1200, 1212 (W.D. Wash. 2014) (citing Landstar,

 2   725 F. Supp. 2d at 921).
 3
             Copyright violations come in all shapes and sizes, from the unauthorized copying
 4
     of a Halloween word puzzle for a child’s party to the unauthorized manufacture and sale
 5
 6   of millions of bootleg copies of a new release. While Defendants’ alleged copyright
 7
     violation is of concern in that it represents a theft of intellectual property, it is a
 8
     relatively minor infraction causing relatively minor injury. UN4 has not shown that any
 9
10   of the Defendants is responsible for the “seed” file that made UN4’s copyrighted work
11   available on the BitTorrent network, nor has UN4 presented evidence that Defendants
12
     profited from the infringement in any way. Given the range of statutory damages
13
14   specified in the Copyright Act, the Court finds that an award of $750 for the swarm-
15   related infringements involved in this action is appropriate. Each of the Defendants is
16
     jointly and severally liable for this amount.
17
18           This award is in line with the awards made by other courts in the Ninth Circuit

19   and appears adequate to deter Defendants from infringing on plaintiff’s copyright in the
20
     future.1 Plaintiff argues that a significantly higher award is necessary to force people
21
22   like Defendants to appear and participate in these BitTorrent cases. Plaintiff apparently

23   wants the Court to raise the statutory damage award to an amount that is at or above the
24
25
26
     1 UN4 has presented no evidence that Defendants will not be dissuaded from infringing in the future. The
     judgment entered in this case, including statutory damages, attorney’s fees, and costs, may be recovered
27   by garnishing Defendants’ wages and/or seizing and selling their non-exempt property. This is a steep
     penalty for having been too lazy to go to the local Redbox or too cheap to pay a few dollars for an
28   authorized download. Plaintiff offers no evidence to support its contention that personal liability for a
     judgment in excess of $500 is of no consequence to the judgment debtor.

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 7
 1
     anticipated costs of defending this action. A defendant may, however, decide that

 2   conceding liability through default is the best course of action given the nature of the
 3
     claims and the available defenses. The “punishment” for that choice is the entry of
 4
     default judgment and an award of damages under the governing standards. As discussed
 5
 6   above, those standards lead to the conclusion that the minimum statutory penalty should
 7
     apply in this case. Plaintiff offers no support for the proposition that participation in
 8
     federal litigation should be compelled by imposing draconian penalties that are out of
 9
10   proportion to the harm caused by Defendants’ actions or any benefits derived therefrom.
11   Statutory damages are not intended to serve as a windfall to plaintiffs and will not be
12
     used to provide such a windfall here.
13
14          The Court will award UN4 $750 in statutory damages for the infringements
15   involved in this action, for which defendants are jointly and severally liable.
16
                    iii.   Attorneys’ Fees and Costs
17
18          Finally, UN4 asks the Court to award between $1,437.50 and $1,796.00 in

19   attorneys’ fees and between $97.00 and $142.00 in costs against each Defendant in this
20
     matter. Pursuant to 17 U.S.C. § 505, the Court “in its discretion may allow the recovery
21
22   of full costs by or against any party,” and “may also award a reasonable attorney’s fee

23   to the prevailing party as part of the costs.”
24
            The Court agrees that UN4 should be awarded attorneys’ fees. Courts consider
25
     several factors, including “(1) the degree of success obtained, (2) frivolousness,
26
27   (3) motivation, (4) objective unreasonableness (legal and factual), and (5) the need to
28
     advance considerations of compensation and deterrence,” when making attorneys’ fee

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 8
 1
     determinations under the Copyright Act. Smith v. Jackson, 84 F.3d 1213, 1221 (9th Cir.

 2   1996) (citing Jackson v. Axton, 25 F.3d 884, 890 (9th Cir. 1994)). Because UN4 has
 3
     succeeded on its non-frivolous direct infringement claim2 and because an award would
 4
     advance considerations of compensation and deterrence, UN4 is entitled to attorneys’
 5
 6   fees.
 7
             However, despite counsel’s efforts to allocate the fees and costs to each
 8
     individual defendant, the overall fee request is problematic. Courts determine the
 9
10   amount of a fee award by determining a “lodestar figure,” which is obtained by
11   multiplying the number of hours reasonably expended on a matter by a reasonable
12
     hourly rate. Intel Corp. v. Terabyte Int’l, Inc., 6 F.3d 614, 622 (9th Cir. 1993). Courts
13
14   may then adjust the lodestar with reference to factors set forth in Kerr v. Screen Extras
15   Guild, Inc., 526 F.2d 67, 69-70 (9th Cir. 1975), to the extent those factors are not
16
     already subsumed in counsel’s hourly rates or the number of hours expended on the
17
18   litigation. The relevant Kerr factors here are: (1) the time and labor required; (2) the

19   novelty and difficulty of the questions; and (3) the skill requisite to perform the legal
20
     services properly.
21
22                            1. Reasonableness of Rate Requested

23           In the Ninth Circuit, the determination of a reasonable hourly rate “is not made
24
     by reference to rates actually charged the prevailing party.” Chalmers v. City of Los
25
     Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986). Instead, the reasonable hourly rate is
26
27
28   2 Despite the entry of default, the Court specifically declines to enter judgment in plaintiff’s favor on its
     indirect and contributory infringement claims.

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 9
 1
     determined with reference to the prevailing rates charged by attorneys of comparable

 2   skill and experience in the relevant community. Blum v. Stenson, 465 U.S. 886, 895
 3
     (1984). “Generally, when determining a reasonable hourly rate, the relevant community
 4
     is the forum in which the district court sits.” Camacho v. Bridgeport Fin., Inc., 523 F.3d
 5
 6   973, 979 (9th Cir. 2008). Courts may also consider “rate determinations in other cases,
 7
     particularly those setting a rate for the plaintiffs’ attorney” as “satisfactory evidence of
 8
     the prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge Corp., 896
 9
10   F.2d 403, 407 (9th Cir. 1990).
11          Identifying counsel’s hourly rate is more challenging than it should be. His
12
     hourly rate for “normal” intellectual property cases is now $545/hour, but he has agreed
13
14   to a reduced rate of $350/hour in this case. Dkt. #98 at ¶7. In a similar BitTorrent matter
15   involving another copyright holder, counsel stated that his reduced rate was $450/hour
16
     (LHF Prods., Inc. v. Acosta, C16-1175RSM, Dkt. #71 at ¶7), which is the rate he posits
17
18   is “reasonable and warranted in the Seattle area” in this case (Dkt. #98 at ¶9). The Court

19   assumes, based on the fee calculation charts set forth in counsel’s declarations, that he
20
     seeks an hourly rate of $350 in this case. This hourly rate is generally within the norm
21
22   for BitTorrent cases in this district and is a reasonable rate for the type of formulaic

23   legal work performed in these matters.
24
                           2. Reasonableness of Hours Requested
25
            Turning to the reasonableness of the hours requested, plaintiff has the burden of
26
27   documenting the hours expended on this matter and establishing their reasonableness.
28
     Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). The Court will exclude hours that are

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 10
 1
     “excessive, redundant, or otherwise unnecessary” and therefore not reasonably

 2   expended. Id. at 434. Counsel has attempted to calculate the hours spent in connection
 3
     with UN4’s claims against each individual Defendant by dividing the total number of
 4
     hours spent on collective efforts by the total number of defendants at the time the action
 5
 6   was taken. Time spent working solely in pursuit of claims against an individual are
 7
     allocated wholly to that individual. Dkt. #98 at ¶10. Taking Kirwan as an example,
 8
     counsel seeks compensation for the following activities:
 9
10                               Activity                              Attorney        Legal
                                                                        Time          Assistant
11
                                                                                       Time
12      Review evidence of BitTorrent activity giving rise to           .4 hours
        potential claims
13
        Prepare complaint and supporting exhibits                       .4 hours
14      Prepare and file motion to expedite discovery                   .4 hours
        Communicate with client                                         .1 hours
15
        Review Court orders                                              .2 hours
16      Prepare subpoena and letter to ISPs                             .1 hours       .3 hours
        Review ISP response and prepare communications                  .2 hours       .2 hours
17
        with Defendant
18      Review Defendant’s “status and history”                         .3 hours
        Prepare amended complaint and review                             .6 hours
19
        Prepare, review, and file waivers and/or summons                .1 hours       .3 hours
20      Review file                                                    ≈ .1 hours
21
        Prepare and file motion for default                            ≈ .2 hours
        Prepare and file motion for default judgment                      1 hour
22
23      Total:                                                          4.1 hours      .8 hours

24
25   These seemingly modest time expenditures mask the reality of counsel’s fee request.

26          Until recently, the BitTorrent cases filed in this district all proceeded in a similar
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 11
 1
     manner.3 The original complaints list Doe defendants, identified only by IP addresses,

 2   and allege infringement of the client’s exclusive rights in a specified motion picture.
 3
     Groups of Doe defendants are named in the same complaint because they allegedly
 4
     infringed the same digital copy of the copyrighted material by participating in the same
 5
 6   BitTorrent “swarm.” The nearly identical complaints are accompanied by nearly
 7
     identical motions for expedited discovery. Once the Court grants leave to conduct
 8
     expedited discovery, subpoenas are served on the ISP associated with the addresses
 9
10   identified in the log attached to the complaint as Exhibit B. Once in possession of the
11   Doe defendants’ identities, counsel attempts to obtain a settlement of the claims and
12
     files amended complaints against any non-settling defendants. Service, additional
13
14   settlements, and defaults/default judgments follow, with the exception of a handful of
15   defendants who are actively litigating the cases in this district. On occasion, counsel
16
     seeks an extension of time in which to serve.
17
18           Almost every filing in this cause of action was essentially copied from scores of

19   other cases filed by the same counsel.4 There is nothing wrong with utilizing form
20
     documents to pursue identical infringement claims arising from identical activities. As
21
22   has been previously noted, however, it is wrong for UN4’s counsel to file identical

23   complaints and motions with the Court and then expect the Court to believe that he
24
25
     3 The Honorable Thomas S. Zilly has required certain additional disclosures or proffers in BitTorrent
26
     cases pending before him. See Venice PI, LLC v. O’Leary, C17-0988TSZ, Dkt. # 32.
27
     4 The exceptions in this case including the filing of a Second Amended Complaint, a motion for leave to
28   permit alternative service and an extension of time, and discovery motions related to defendant Mortedha
     Al-Sultan.

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 12
 1
     labored over each filing. LHF Prods., C16-1175RSM, Dkt. #73 at 12. To arrive at his

 2   per Defendant fee request, counsel divided time entries related to specific activities by
 3
     the number of defendants then in the case. When the relatively small time allotments set
 4
     forth in counsel’s declaration related to Kirwan are multiplied by the number of
 5
 6   defendants, counsel is seeking compensation for an excessive number of hours. Counsel
 7
     apparently spent 9.2 hours studying the log of infringing transactions and IP addresses
 8
     that gave rise to this particular lawsuit.5 He spent another 9.2 hours generating a
 9
10   complaint that is virtually identical to the complaints UN4 filed in other cases (not to
11   mention the scores of BitTorrent cases filed on behalf of other clients). Altering the
12
     form complaint to initiate a new lawsuit is, at this point, a word processing chore: the
13
14   preparer checks to make sure the correct plaintiff and film are identified, changes the
15   number of Doe defendants in the caption, inserts the correct IP addresses in the section
16
     of the complaint describing the defendants, and attaches the investigator’s log regarding
17
18   the relevant swarm as Exhibit B. Charging 9.2 hours of attorney time for this task is

19   unreasonable. Counsel seeks to recover fees for another 12.6 hours spent preparing an
20
     amended complaint that was identical to the original except for the caption and the
21
22   correlation of the IP addresses with the subscribers’ names.

23            A form pleading and motions practice such as this simply does not take the type
24
     of expertise or time that is normally associated with intellectual property matters. Nor
25
     does it justify the number of cumulative hours that counsel seeks here. Having reviewed
26
27
28   5   This case was originally filed against twenty-three Doe defendants.


     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 13
 1
     the billing records and dockets in this and other similar matters, the Court finds that the

 2   bulk of the “legal” work in these cases was performed and compensated years ago, that
 3
     these actions now involve far more word processing than drafting or legal analysis, and
 4
     that the attorney time necessary to tailor documents to each case and/or individual is
 5
 6   minimal. The Court will award 1 hour, at an hourly rate of $350, to compensate UN4
 7
     for counsel’s time spent pursuing its claims against each named Defendant, and .8
 8
     hours, at an hourly rate of $145.00, to compensate UN4 for legal assistant time altering
 9
10   pleadings, motions, and service documents. The Court is satisfied that an attorneys’ fee
11   of $466.00 per Defendant is reasonable and sufficient to cover the form-pleading work
12
     required by this case.
13
14                        3.     Costs
15          UN4 requests between $97.00 and $142.00 in costs from each Defendant.
16
     Recovery of a pro rata portion of the filing fee and the individual costs associated with
17
18   the third-party subpoena and service is appropriate.

19
20                                        IV.    CONCLUSION
            The Court, having reviewed the motions for default judgment and the remainder
21
22   of the record, finds adequate bases for default judgment. Accordingly, the Court hereby
23
     finds and ORDERS:
24
            1. UN4’s motions for default judgment are GRANTED IN PART and DENIED
25
               IN PART.
26
            2. Defendants Kirwan, Penchev, Ramirez, Kuria, Morrison, Lim, Alhegni,
27
               Wentz, Gomez, Salzer, and Casses are hereby permanently enjoined
28             infringing UN4’s exclusive rights in the motion picture film Boyka

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 14
 1
             Undisputed 4, including without limitation by using the Internet to reproduce
             or copy Boyka Undisputed 4, to distribute Boyka Undisputed 4, or to make
 2           Boyka Undisputed 4 available for distribution to the public, except pursuant
             to lawful written license or with the express authority of UN4;
 3
 4        3. To the extent any unauthorized reproduction or copy of Boyka Undisputed 4
             is in Defendants’ possession or subject to their control, they are directed to
 5
             destroy it;
 6
          4. Defendants are jointly and severally liable for statutory damages in the
 7
             amount of $750;
 8
          5. Defendant Theresa Kirwan is individually liable for attorneys’ fees in the
 9
             amount of $466.00 and costs in the amount of $142.00.
10
          6. Defendant Nik Penchev is individually liable for attorneys’ fees in the
11           amount of $466.00 and costs in the amount of $142.00.
12
          7. Defendant Francisco Ramirez is individually liable for attorneys’ fees in the
13           amount of $466.00 and costs in the amount of $142.00.
14
          8. Defendant Lucy Kuria is individually liable for attorneys’ fees in the amount
15           of $466.00 and costs in the amount of $142.00.
16
          9. Defendant Robert Morrison is individually liable for attorneys’ fees in the
17           amount of $466.00 and costs in the amount of $142.00.
18
          10. Defendant Senghout Lim is individually liable for attorneys’ fees in the
19            amount of $466.00 and costs in the amount of $97.00.
20
          11. Defendant Nouredin Alhegni is individually liable for attorneys’ fees in the
21            amount of $466.00 and costs in the amount of $142.00.
22
          12. Defendant Catie Wentz is individually liable for attorneys’ fees in the amount
23            of $466.00 and costs in the amount of $142.00.
24
          13. Defendant Griselda Gomez is individually liable for attorneys’ fees in the
25            amount of $466.00 and costs in the amount of $142.00.
26
          14. Defendant Tara Salzer is individually liable for attorneys’ fees in the amount
27            of $466.00 and costs in the amount of $142.00.
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 15
 1
          15. Defendant Curtis Casses is individually liable for attorneys’ fees in the
              amount of $466.00 and costs in the amount of $142.00.
 2
 3
 4        Dated this 14th day of March, 2019.
 5
 6                                           A
                                             Robert S. Lasnik
 7                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING IN PART MOTIONS
     FOR DEFAULT JUDGMENT - 16
